Citation Nr: 9934418	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-23 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to a compensable evaluation for service-
connected hearing loss of the left ear, on appeal from the 
initial evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
October 1980.  This appeal arises from a June 1997 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which denied service connection for sore legs.  This 
appeal also stems from an October 1998 rating decision that 
assigned a noncompensable disability evaluation for hearing 
loss of the left ear, after granting service connection for 
the same.

In view of a finding by the Board of Veterans' Appeals 
(Board) that additional development is warranted, the issue 
of a compensable evaluation for service-connected hearing 
loss of the left ear, on appeal from the initial evaluation, 
will be discussed in the Remand portion of this decision.

The Board also observes that the veteran appears to have 
raised an informal claim of service connection for left ear 
tinnitus.  During the course of her May 1997 and August 1998 
VA audiological examinations, the veteran stated that she had 
been experiencing constant tinnitus in her left ear since her 
military service.  The issue of the veteran's entitlement to 
service connection for left ear tinnitus is not inextricably 
intertwined with the current appeal, and it is referred to 
the RO for the appropriate action.




FINDINGS OF FACT

1.  There is evidence that the veteran was treated for 
contusions of both knees during her military service.

2.  On VA examination in May 1997, the veteran was diagnosed 
as having patella/femoral crepitus without pathology found; 
the record also fails to contain competent medical evidence 
linking the veteran's knee crepitus or complaints of leg pain 
with any incident or injury that occurred during her military 
service.

3.  The veteran's claim for service connection for a 
bilateral leg disorder is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection a bilateral 
leg disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's enlistment examination indicated that her lower 
extremities were normal.  In April 1980, she was examined for 
complaints of bilateral knee pain secondary to falling off a 
pole several times.  There were multiple hematomas on both 
lower extremities.  There was no apparent ligamentous damage.  
The assessment was multiple contusions.  She was given a one-
week profile from pole climbing.  The veteran was seen in May 
1980 for a follow up examination.  She reported that she had 
not fallen or injured her knees for the past week.  The 
hematomas were resolving and not tender to palpation.  She 
was returned to duty.  On a Report of Medical Examination 
pending service discharge, the veteran's lower extremities 
were found to be normal.  She was given a Chapter 8 
(pregnancy) discharge.


The veteran filed a claim of service connection for soreness 
in both legs in March 1997.  She said she injured her legs on 
numerous occasions during her active military service.  
Specifically, she indicated that her initial military 
occupational specialty (MOS) was as a Wire System Operator 
Installer, and that that MOS required her to climb telephone 
poles.  She stated that she fell on numerous occasions and 
developed severe bruising on both legs.  She reported being 
placed on physical profile for seven days and eventually 
having her MOS changed to Stock Control Specialist.  She 
maintained that she was no longer able to stand for prolonged 
periods of time. 

In May 1997, the veteran was afforded a VA general medical 
and orthopedic examination.  She stated that she fell off a 
telephone pole on several occasions during her military 
service, and that she sustained bruises around her knees.  
She denied any fractures.  She said she experienced knee pain 
with activity or when the weather was damp.  Both knee joints 
appeared to be normal.  There was no evidence of effusion or 
ligamentous laxity.  Range of motion was normal.  There was 
fine bilateral patella/femoral crepitus bilaterally.  X-rays 
of the knees were normal.  The diagnosis was bilateral 
patella/femoral crepitus without pathology found.

Service connection for sore legs was denied in June 1997.  
The RO determined that there was no evidence associating any 
current leg disorder suffered by the veteran to her military 
service.

The veteran was afforded a personal hearing before the RO in 
November 1997.  She stated her legs were fine prior to her 
entering service.  She reported that she repeatedly injured 
her legs while climbing or descending telephone poles.  She 
estimated that she fell between 30 and 50 times.  The veteran 
maintained that her MOS was eventually changed due to her 
numerous leg injuries.  She said her knees were still "black 
and blue" when she was discharged.  She stated the lack of 
post-service medical records pertaining to the treatment of 
her leg problem was due to the fact that she had been unable 
to afford insurance.  She indicated that she had been 
treating her leg problem herself with over-the-counter 
medications.  She said her legs were particularly sensitive 
to cold air.  The veteran argued that her VA examination in 
May 1997 had been superficial and cursory.

Outpatient treatment records from the Pittsburgh (University 
Drive) VA Medical Center (VAMC) dated in June 1997 and May 
1998 were associated with the claims folder.  Those records 
show that the veteran was evaluated for complaints of hearing 
loss, tinnitus, and a chronic rash.  There were no findings 
pertaining to her knees.

Service connection for sore legs was denied in October 1998.  
The RO found there was no evidence indicating that the 
veteran's current complaints of leg pain were related to her 
active military service.  A supplemental statement of the 
case was mailed to the veteran in October 1998.

In a Written Brief Presentation dated in August 1999, the 
veteran's representative argued that, if the Board found that 
the veteran's claim was not well grounded, the Board should 
render a determination as to whether the RO properly 
developed the claim pursuant to the provisions of M21-1, part 
III, para 1.30a, and part VI, para. 2.10f.  The 
representative asserted that these provisions of the M21-1 
Manual were applicable to all claims for VA benefits.  Thus, 
if the aforementioned provisions had not been met, the 
representative maintained that the matter should be remanded 
for development purposes.



II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 
3 Vet. App. 261, 262-263 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  When the question involved does not 
lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the U.S. Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In the instant case, what is lacking under the Caluza/Savage 
tests is medical evidence that the veteran currently suffers 
from a bilateral leg disorder.  As was noted above, the 
veteran has submitted no medical evidence that she currently 
has a disability of the legs.  Her opinion, standing alone, 
is insufficient to establish the presence of a current 
chronic disability related to the multiple knee contusions 
she suffered during her military service.  There is no 
evidence that she is a medical professional.  She therefore 
lacks the expertise to render a medical opinion regarding the 
cause of the alleged bilateral leg problems.  See Espiritu v. 
Derwinski.  Moreover, the Board observes that the veteran 
also failed to submit any medical evidence that associates 
her bilateral crepitus of the knees to her military service.

The Board recognizes that bilateral patella/femoral crepitus 
was observed during her May 1997 VA examination.  However, 
the Board notes that the examiner specifically indicated that 
"no pathology" could be ascribed to said crepitus.  The 
examination report stated there was no evidence of loss range 
of motion, laxity, or effusion of either knee.  X-rays of 
both knees were also normal.


The Court has held, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), that in the absence of proof of a present disability, 
there can be no valid claim for service connection.  An 
appellant's belief that he or she is entitled to some sort of 
benefit simply because she had a disease, injury or exposure 
while on active service is mistaken, as Congress specifically 
limited entitlement to service connection to cases where 
there is resulting disability.  Accordingly, the veteran's 
claim of service connection for a bilateral knee disorder 
must be denied.  Should the veteran obtain medical evidence 
that she has a bilateral knee disability, such evidence may 
be a basis for reopening her claim.

Finally, as referenced above, the veteran's representative 
has asserted that full development of the veteran's claim 
should be undertaken even if it is not found to be well 
grounded.  The representative has argued that recent changes 
to VA's Adjudication Procedure Manual, M21-1, have the 
substantive effect of requiring that the VA assist the 
veteran in the development of her claim prior to making any 
prior decision, even if the claim is not well grounded.  The 
Court recently rendered a decision that addressed this 
argument.  In Morton v. West, 12 Vet. App. 477 (1999), the 
Court found that the M21-1 provisions on the development of 
claims only served to interpret 38 U.S.C.A. § 5107 and did 
not eliminate "the condition precedent" placed by Congress 
upon the inception of the duty to assist.  Consequently, 
absent the submission and establishment of a well-grounded 
claim, the Court held the Secretary cannot undertake to 
assist the veteran in developing facts pertinent to his or 
her claim.  See Morton; See also Epps v. Gober, 
126 F. 3d. 1464 (Fed. Cir 1997).  Accordingly, a remand for 
further development is not warranted.


ORDER

Entitlement to service connection for a bilateral leg 
disorder is denied.



REMAND

During the course of appealing the issue for an increased 
evaluation of her service-connected hearing loss of the left 
ear, the veteran raised a claim of service connection for 
hearing loss of the right ear.  Specifically, in her February 
1999 substantive appeal, she stated that she would pursue a 
claim of service connection for hearing loss of the right 
ear, if the evaluation of her left ear hearing loss was 
influenced by her non-service-connected right ear.  The Board 
observes that a claim for service connection for hearing loss 
of the right ear was initially denied in June 1997 and 
appealed in August 1997, but that the veteran subsequently 
withdrew said claim during her November 1997 personal 
hearing.  The RO acknowledged the veteran's withdrawal of 
that issue in an October 1998 rating decision and has not 
considered the issue since that time.  In this regard, the 
Board finds that the issue of whether new and material 
evidence has been submitted to reopen the claim of service 
connection for hearing loss of the right ear is 
"inextricably intertwined" with the issue of the veteran's 
entitlement to a compensable evaluation for service-connected 
hearing loss of the left ear, on appeal from the initial 
evaluation.  Since the Court has held that a claim which is 
"inextricably intertwined" with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim, the RO is asked to take 
adjudicative action.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).

With respect to the claim for a compensable evaluation for 
left ear hearing loss, the veteran claims that the hearing 
loss is more severe than the current noncompensable 
evaluation indicates.  The Board finds that this claim is 
well grounded.  The Court has held that when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Accordingly, VA has a duty to assist the veteran 
in developing facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski,  1 Vet. App. 78 (1990).

The Court has said that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support her claim includes obtaining treatment records to 
which the veteran has referred.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the record 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  As over a year has passed 
since she last had her hearing evaluated, the veteran should 
be afforded additional VA ear and audiometric examinations.

The RO is reminded that, effective June 10, 1999, new 
regulations went into effect for rating hearing loss.  In 
this regard, the Court has held that where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provides otherwise or permits the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO should therefore consider the revised 
criteria in evaluating the veteran's service-connected 
hearing loss of the left ear.  In doing so, the RO must be 
mindful that the Court has also held that the Board could not 
apply the revised rating schedule criteria prior to the 
effective date of the revised regulations, despite the 
liberalizing law rule stated in Karnas.  See Rhodan v. West, 
12 Vet. App. 55 (1998).  Thus, in the present case, the Board 
may not apply the revised hearing loss rating criteria to 
evidence dated prior to June 10, 1999.

Finally, while she has been examined previously for VA rating 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised that failure to 
report, without good cause, for an examination scheduled in 
connection with a claim for an increased rating may result in 
denial of that claim.  38 C.F.R. § 3.655 (1999).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should inform the veteran and 
her representative that it will be 
considering the issue of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for hearing loss of the right ear.  She 
and her representative should be asked 
whether they wish to submit additional 
evidence or argument pertaining to this 
matter.  

2.  After any necessary development, the 
RO should then consider the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for hearing loss of 
the right ear.  If the claim for service 
connection is reopened and found to be 
well grounded, appropriate medical 
development should be ordered.  This 
should include obtaining all private 
medical records pertaining to treatment 
of the veteran's alleged right ear 
hearing loss.  If the decision is adverse 
to the veteran, she and her 
representative should be so notified and 
provided her appellate rights.  If a 
timely notice of disagreement is filed, a 
statement of the case should be issued.  
The veteran and her representative should 
then be notified of the need to file a 
substantive appeal if she wishes the 
Board to address this matter.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her service-
connected hearing loss of the left ear 
since March 1997.  After securing the 
necessary release(s), the RO should 
obtain those records which are not 
already a part of the claims folder.  

4.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Pittsburgh (University Drive) 
VAMC and any other known VA records since 
May 1998.  Once obtained, all records 
must be associated with the claims 
folder.

5.  After the above has been 
accomplished, the RO should schedule the 
veteran for VA ear and audiometric 
examinations in order to determine the 
severity of her service-connected hearing 
loss of the left ear.  The veteran and 
her representative should be notified of 
the date, time, and place of the 
examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for an examination, without good cause 
shown, may result in the denial of her 
claim for an increased rating.  A copy of 
the notification letter(s) should be 
associated with the claims file.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review before the examination.  The 
examiner must address the revised 
criteria for rating hearing loss as well 
as the criteria in effect prior to June 
10, 1999.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports or special studies 
requested, appropriate corrective action 
is to be implemented.

7.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
the recent case of Fenderson v. West, 12 
Vet. App. 119 (1999).  Therein, the Court 
held that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

If the decision remains adverse to the 
veteran, she and her representative 
should be issued a supplemental statement 
of the case.  In doing so, the RO should 
specifically cite the new regulations and 
criteria regarding hearing loss, 
effective June 10, 1999.  The RO should 
also determine whether the prior 
regulations or the new regulations are 
most favorable to the veteran.  As 
referenced above, the RO should note that 
any increased rating based solely on the 
revised regulations may not be made 
effective prior to the effective date of 
the revision.  If appropriate, the SSOC 
should also include and discuss the 
provision of 38 C.F.R. § 3.655.  The 
veteran and her representative should be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional medical 
information and to afford the veteran due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

